Warner, Chief Justice.
This was a bill filed by the complainant against the defendants to set aside an award. The defendants demurred to the bill, which the Court overruled, and the defendants excepted. The award of the arbitrators was made the judgment of the Superior Court, aud according to the repeated rulings of this Court the allegations in the complainant’s bill are not sufficient to authorize a Court of equity to interfere and set aside that judgment.
Let the judgment of the Court below be reversed.